Citation Nr: 1504298	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease, claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, claimed as a result of exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing the record was held open for a period of sixty days.  During this period the Veteran submitted additional evidence which was associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed coronary artery disease and diabetes mellitus did not begin during, or for several years after, his active duty service, and were not otherwise related to service.

2.  The Veteran was not exposed to herbicides during his active duty service, including his service on the USS Ingersoll.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include ischemic heart disease or coronary artery disease, have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for diabetes mellitus and a heart condition.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, medical treatment records, including April 2013 letter from Dr. Kirt, reflect the Veteran is currently diagnosed with diabetes mellitus and coronary artery disease.  Accordingly, the presence of current disabilities is established.

Service treatment records were reviewed, but fail to establish the Veteran made any complaint of, or sought any treatment for, any symptoms of diabetes mellitus or coronary artery disease during his active duty service.  He was found to be in normal condition except for a vision defect at his August 1967 separation examination.  Therefore, the Board finds the evidence does not establish, and the Veteran has not claimed, he developed the disabilities on appeal during his active duty service.

Post-service treatment records included in the claims file reflect the Veteran was diagnosed with coronary artery disease in approximately 1986 and was diagnosed with diabetes mellitus in approximately 2008.  Therefore, both conditions were diagnosed several decades after his separation from active duty service.  Additionally, the record does not contain any medical opinion otherwise relating the Veteran's current disabilities to his military service.  As such, the evidence does not establish the Veteran's current diabetes mellitus or coronary artery disease began during, or were otherwise caused by, his active duty service on a direct basis.

Instead, throughout the period on appeal he has consistently alleged that the disabilities on appeal are due to exposure to herbicides, including Agent Orange, while serving on the USS Ingersoll (DD 652).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Diabetes mellitus and coronary artery disease are included on the exclusive list of diseases covered by this presumption and accordingly, 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  However, as will be discussed, the Board finds the evidence does not establish the Veteran was exposed to herbicides including Agent Orange during his active duty service.  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents.  "Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

The USS Ingersoll is included on the list of ships which temporarily operated in Vietnam inland waters of the Saigon River from October 24 through 25 of 1965.  However, based on his own testimony and his service personnel records, the Veteran did not board the USS Ingersoll until March 1966, approximately six months after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve on board the USS Ingersoll until six months after operation in Vietnam inland waterways, he was not presumptively exposed to herbicide agents.

The Veteran has asserted that because the USS Ingersoll was not decontaminated between the October 1965 operation in Vietnam inland waterways and March 1966, when the Veteran boarded, then herbicides were still present aboard the ship.  In support of his assertion, the Veteran has submitted documents related to a $43 million dollar project undertaken by the US government to clean remaining dioxin from former US military bases within Vietnam where Agent Orange was stored.  The Veteran points to this large scale decontamination effort as indication that "Agent Orange did not disappear on its own and that once contaminated, always contaminated."  See Veteran's July 2013 written statement, page 3.

However, the Board finds these two situations are not analogous.  The Veteran is referencing a large scale effort to clean former US bases where Agent Orange was stored for a period of several years.  However, his ship, the USS Ingersoll, served in the 'brown water' inland waters of Vietnam for a period of only two days.  Moreover, the Veteran does not describe he was personally exposed to herbicides during his time on the USS Ingersoll, for example he does not report seeing or smelling any herbicide agent.  He also has not submitted any evidence of a specific decontamination effort on the Ingersoll.  Therefore, the Board finds there is no evidence of herbicides, including Agent Orange, present on the USS Ingersoll after October 1965.

The Veteran has also alleged that while he served on the USS Ingersoll his ship neared the coastline of Vietnam on several occasions.  The Veteran explained that because he was a gun fire control technician during service, it was his job to locate enemy targets, and as a result he was aware of distance from the coastline.  Because of this, he has stated he had personal knowledge that his ship served within 500 or 1,000 years of the Vietnam coastline while he was on board.

The Board has considered that the Veteran's personnel records reflect the USS Ingersoll came under enemy fire off the coast of North Vietnam in May 1967.  The Veteran stated this event occurred in the Da Nang Harbor area.  Therefore, the Board does not doubt that the USS Ingersoll operated near the shoreline of Vietnam, including the Da Nang Harbor area, while the Veteran was on board.

However, simply having gone near the coast is not sufficient to invoke the presumption of herbicide exposure.  The ship must have temporarily operated in the inland waterways of Vietnam, as discussed above, or it must have docked to a pier or shore and the Veteran must state he went ashore.  See VBA Training Letter 10-06 (September 9, 2010).  Although the Veteran stated his ship went near the shoreline, he has not alleged, and the evidence does not establish, that he ever went ashore within the Republic of Vietnam.  Therefore service on the ground is not established, and no presumptive exposure is available for operating near the coast.

Finally, the claims file does not include any medical evidence suggesting the Veteran's currently diagnosed diabetes mellitus and coronary artery disease are the result of any exposure to herbicides.  In his July 2013 written statement, the Veteran noted that because he has been diagnosed with several diseases which are presumptively due to herbicide exposure, including the disabilities on appeal, these diagnoses suggest he had been exposed to herbicides.  However, the Veteran's diagnosed diseases, including diabetes mellitus and cardiac artery disease, may have many causes, and are not the exclusive result of exposure to herbicides.  Therefore, his subsequent development of these diseases does not constitute evidence that he was exposed to herbicides.

Based on all the foregoing, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  Presumptive exposure is not available because the Veteran's ship did not serve on the 'brown water' inland waterways while he was stationed on board.  Additionally, he has not provided any evidence that he went ashore within Vietnam, nor has he presented any evidence that he was otherwise directly exposed to herbicides.  His evidence suggesting dioxin from herbicides may remain in the ground for years does not constitute evidence that he personally was exposed to dioxins during active duty service.  Because presumptive service connection is not available and there is no evidence of direct exposure to herbicides, the evidence is not in relative equipoise and the benefit of the doubt standard does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds the Veteran was not exposed to herbicides during active duty service.

As discussed above, the evidence does not establish the Veteran's currently diagnosed diabetes mellitus and coronary artery diseases either began during, or were otherwise related to, his active duty service.  Additionally, because the evidence does not establish he was exposed to herbicide agents, presumptive service connection is not available.  Accordingly, the elements of service connection have not been met, and the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.



As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, as well as post-service VA treatment records and a letter from a private physician have been obtained.

In May 2013, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran chose to represent himself during his hearing, and the VLJ asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any exposure to herbicides.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and following the hearing the record was held open so recently identified evidence could be submitted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board acknowledges the VA examiner did not provide a nexus opinion, that is any opinion on whether the Veteran's current disabilities were related to his active duty service.  However, no nexus opinion was required or requested by the AOJ.  VA medical examinations with nexus opinions are only required when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case the evidence does not establish any in service injury or event, including exposure to herbicides, as discussed above.  Accordingly, a VA examiner's nexus opinion was not required regarding either of these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

  
ORDER

Entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease, is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


